Morgan, C. J.
This is an action to recover an assessment against the defendants, which was made by the plaintiff, as receiver of the Equitable Mutual Fire Insurance Company of St. Paul, adjudged to be an insolvent corporation, by the district court of Ra-msey county, M-inn. The trial resulted in a directed verdict in favor -of defendants. Plaintiff has appealed on a settled statement of the case.
We are confronted at the outset with -a record that does not warrant a review of any of the assigned errors. There is no demurrer in the record, and the judgment is sustained by the judgment roll. The reason that we are not permitted to review the errors assigned is that no specifications of error are incorporated in and made a part of the statement by the order settling the same. The record shows that a paper purporting to contain specifications of error was presented to the district judge on December 28, 1908, being the *35time when the record was presented to him 'for certification to the Supreme Court. The judge indorsed a statement upon such paper to the -effect that the specifications were not incorporated- in the statement of the -case when the same was settled by him. In the certificate or order of the judge settling the statement of -the -case, it is expressly stated that it contains no specifications of error. From this statement, it is apparent that there is nothing properly -before us for review except the judgment roll. The paper denominated, “Specification of Error” is not properly in the r-ecord, and cannot be considered. Section 7058, Rev. Codes 1905, provides for the settlement of a statement of the case, and that it shall contain a specification of th-e errors on which the party settling the same intends to rely. That section further provides: “If no such specification is made, the statement shall be disregarded on motion for a new trial and on appeal.” The rules of practice also require specifications of error to be incorporated in the statement of the case. Rule 7 (91 N. W. vi) provides that statements shall contain a specification of -the errors of law upon which the appellant intends to rely, and that such specifications “are vital parts of the statement of the case, and must be included in and settled and allowed by the district court as parts thereof.”
(120 N. W. 554.)
A-s .the statement contains no specifications of error, and no errors appearing on the judgment roll, the judgment is affirmed.
All concur.